DETAILED ACTION
This Office action is regarding Applicant's claims filed 14 June 2021 to a prior Office action.  Claims 1-7 and 13-19 are pending.  
This Office Action is an Allowance after a Restriction.  
Allowable Subject Matter
Claims 1-7 and 13-19 are allowed, as presented on 14 June 2021.
The following is an examiner's statement of reasons for allowance: 
For independent claims 1 and 13, the prior art of record disclosed:
The following is an examiner's statement of reasons for allowance.  The acknowledged art of record does not disclose, in combination, the steps in independent claims 1 and 13 of:
“a plurality of electronic data records stored in the memory, each one of the plurality of electronic data records corresponding to an activity submitted by a viewer of a particular multimedia content and comprising an identifier for the particular multimedia content, information associated with the activity, information regarding the segment of the multimedia content the activity is associated with, and one or more data fields selected from a group consisting of: 
text contained in the activity; 
a time stamp for when the activity was initiated; 
a time stamp for when the activity was submitted; 
a length of the activity; 
 a number of words contained in the activity; 
a reaction type; 
a reply count; 
an activity count; 
a question flag; 
an answer flag; 
an activity type; 
an identifier for the viewer who submitted the activity; and 
an identifier for a related activity that is linked to the activity; 
wherein the one or more processors are configured for: 
receiving one or more activity display criteria; 
ii. filtering the plurality of electronic data records based at least in part on the one or more activity display criteria; and 
iii. displaying activities associated with the one or more of the filtered electronic data records along with the multimedia based at least in part on an associated segment identifier of each of the one or more particular filtered electronic data records”. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJITH M JACOB whose telephone number is (571)270-1763.  The examiner can normally be reached on Monday-Friday: Flexible Hours.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





9/10/2021	                                                                                                                       

/AJITH JACOB/
Primary Examiner, Art Unit 2161